Name: Commission Regulation (EC) No 1673/2004 of 24 September 2004 laying down the marketing standard applicable to kiwifruit
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 25.9.2004 EN Official Journal of the European Union L 300/5 COMMISSION REGULATION (EC) No 1673/2004 of 24 September 2004 laying down the marketing standard applicable to kiwifruit THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) Kiwifruit are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 410/90 of 16 February 1990 setting quality standards for kiwifruit (2) has been amended several times. For the sake of clarity, Regulation (EEC) No 410/90 should therefore be repealed and replaced, as from 1 October 2004, by a new Regulation. (2) To that end, and in the interest of preserving transparency on the world market, account should be taken of the UN/ECE standard FFV-46 concerning marketing and quality control of kiwifruit recommended by the Working Party on Agricultural Quality Standards of the United Nations Economic Commission for Europe (UN/ECE). (3) Application of the new standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability. (4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch. (5) As products in the Extra class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity should be taken into account in their case. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The marketing standards applicable to kiwifruit falling within CN code 0810 50 shall be as set out in the Annex. The standards shall apply to all marketing stages under the conditions laid down in Regulation (EC) No 2200/96. However, at stages following dispatch, products may show, in relation to the requirements of the standard: (a) a slight lack of freshness and turgidity; (b) for products graded in classes other than the Extra class, slight deteriorations due to their development and their tendency to perish. Article 2 Regulation (EEC) No 410/90 is repealed. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 43, 17.2.1990, p. 22. Regulation as last amended by Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). ANNEX STANDARD FOR KIWIFRUIT I. DEFINITION OF PRODUCE This standard applies to kiwifruit of varieties (cultivars) grown from Actinidia chinensis (Planch.) and Actinidia deliciosa (A. Chev., C.F. Liang and A.R. Ferguson) to be supplied fresh to the consumer, kiwifruit for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of kiwifruit, after preparation and packaging. A. Minimum quality requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the kiwifruit must be:  intact (but free of peduncle),  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  adequately firm; not soft, shrivelled or water soaked,  well formed, double/multiple fruit being excluded,  free of abnormal external moisture,  free of any foreign smell and/or taste. The development and condition of the kiwifruit must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Minimum maturity requirements The kiwifruit must be sufficiently developed and display satisfactory ripeness. In order to satisfy this requirement, the fruit must have attained a degree of ripeness:  at packing stage within the region of production and the subsequent delivery by the packer, as well as at import and export stage, of at least 6,2 °Brix or an average dry matter content of 15 %,  at all other marketing stages, of at least 9,5 °Brix. C. Classification Kiwifruit are classified in three classes defined below. (i) Extra Class Kiwifruit in this class must be of superior quality. They must be well-developed and have all the characteristics and the colouring typical of the variety. They must be free from defects with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. The ratio of the minimum/maximum diameter of the fruit measured at the equatorial section must be 0,8 or greater. (ii) Class I Kiwifruit in this class must be of good quality. They must be characteristic of the variety. They must be firm and the flesh must be perfectly sound. The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  a slight defect in shape (but free of swelling or malformations),  a slight defect in colouring,  superficial skin defects, provided the total area affected does not exceed 1 cm2,  small Hayward mark like longitudinal lines without protuberance. The ratio of the minimum/maximum diameter of the fruit measured at the equatorial section must be 0,7 or greater. (iii) Class II This class includes kiwifruit which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. The fruit must be reasonably firm and the flesh should not show any serious defects. The following defects may be allowed provided the kiwifruit retain their essential characteristics as regards the quality, the keeping quality, and presentation:  defects in shape,  defects in colouring,  skin defects such as small healed cuts or scarred/grazed tissue, provided that the total area affected does not exceed 2 cm2,  several more pronounced Hayward marks with a slight protuberance,  slight bruising. III. PROVISIONS CONCERNING SIZING Size is determined by the weight of the fruit. The minimum weight for Extra Class is 90 g, for Class I is 70 g and for Class II is 65 g. The difference in weight between the largest and the smallest fruit in each package must not exceed:  10 g for fruit weighing up to 85 g,  15 g for fruit weighing between 85 g and 120 g,  20 g for fruit weighing between 120 g and 150 g,  40 g for fruit weighing 150 g or more. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra Class 5 % by number or weight of kiwifruit not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class. (ii) Class I 10 % by number or weight of kiwifruit not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class. (iii) Class II 10 % by number or weight of kiwifruit satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, severe bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes: 10 % by number or weight of kiwifruit not satisfying the requirements as regards the minimum weight and/or the size range specified. However, the fruit must be of a size immediately below or above the size indicated or, in the case of the smallest size, they must not weigh less than 85 g in Extra Class, 67 g in Class I and 62 g in Class II. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only kiwifruit of the same origin, variety, quality and size. The visible part of the contents of the package must be representative of the entire contents. Notwithstanding the preceding provisions in this point, products covered by this Regulation may be mixed, in sales packages of a net weight of three kilograms or less, with different types of fresh fruit and vegetables on the conditions laid down by Commission Regulation (EC) No 48/2003 (1). B. Packaging The kiwifruit must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non toxic ink or glue. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. Packages must be free of all foreign matter. C. Presentation In Extra Class, the fruit must be presented separately from one another, and be regularly arranged on one layer. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher. This mention may be replaced:  for all packages with the exception of pre packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher (or equivalent abbreviations);  for pre packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for: or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Kiwifruit, Actinidia or equivalent denomination, if the contents are not visible from the outside,  name of the variety (optional). C. Origin of produce  Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  Class,  size expressed by the minimum and maximum weight of the fruit,  number of fruit (optional). E. Official control mark (optional) Packages need not bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. (1) OJ L 7, 11.1.2003, p. 65.